Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s amendment filed on 05/14/2021, wherein claims 1-6, 10, 12, 13, 14, 15, 16, 17, 19, 31-34 have been amended, and new claims 41 has been added. Applicant’s amendment cancelled claims 18, and 40.

Note: Applicant elects visual hallucination as the species for hallucination symptoms; a phosphate salt of squalamine as the species for aminosterol; pimavanserin as an additional active, in the reply filed on 11/06/2020.
Claims 1-17, 19-22, 31-34, 36-39, 41 are examined herein on the merits so far as they read on the elected species. 
Any rejection from the previous office action, which is not restated herein, is withdrawn.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17(e) recites the limitation "derivative thereof" in the claim.  There is insufficient antecedent basis for this limitation in the claim, since “derivative thereof” is deleted in claim 1.
Applicant’s specification does not define the term. For the instant case, “derivative thereof” refers to “derivative of aminosterol. By definition in chemistry, “aminosterol” is any amino derivative of a sterol; and “derivative” is a compound that is derived from an aminosterol by a chemical reaction. However, the chemical reaction converting aminosterol into its derivative is not defined in the claim nor in the specification. The metes and bounds of “derivative thereof” are not clear.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1) Claims 1, 2, 4, 5, 6, 8-12, 13, 14, 15, 17, 19, 20, 21, 22, 33-34, 36-39, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US20150368290, PTO-892), in view of Teeple et al. (J. Clin. Psychiatry, 2009, 26-32, PTO-892, provided by Applicant on 05/14/2021), and in view of Lerner et al. (NEUROLOGY, 1994, 523-527, PTO-892).
Zasloff discloses a method of treating Parkinson’s disease, Alzheimer’s disease, , depression, seizures, dementia of aging comprising administering aminosterol squalamine (instant elected species). See claims 1, 4, 5, 6, 7; para [0039]. Administering orally with a 200 mg capsule of aminosterol squalamine (instant elected species) per day is taught for treating Parkinson’s disease. See Example 8, pages 17-18. It is taught that the capsule was taken before breakfast i.e meets instant claim 33. See para [0194]. It is taught that the aminosterol such as squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be a used (see para [0097]);  aminosterol and correlating this with clinical symptoms and signs.  Exemplary dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person; (2) Initiating with a "high" initial dose, which necessarily stimulates the enteric nervous system, and reducing the subsequent daily dosing to that required to elicit a clinically acceptable change……. ; and also teaches the period of oral dosing can be for 1, 2, 3…weeks or months etc. i.e teaches dosage and dosing regimen can be varied . See paras [107]-[0109]. It is taught that squalamine has the capacity to physically reduce the concentration of membrane bound alpha-synuclein.  Zasloff teaches that in Parkinson’s disease alpha-synuclein/membrane interactions are believed to cause pathology, such as in Parkinson's disease, and thus administration of squalamine can be used to treat Parkinson’s disease. It is taught that squalamine should 
Zasloff does not teach identifying a hallucination symptom such as visual hallucination in a seizures patient or epilepsy patient and administering an effective dose for treating visual hallucination.
Zasloff does not teach identifying a hallucination symptom such as visual hallucination in an Alzheimer’s patient and administering an effective dose for treating visual hallucination.
Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various psychotic disorders such as schizophrenia, major depressive disorder. Visual hallucinations have been reported in 16%-72% of patients with schizophrenia and schizoaffective disorder. See page 27, left hand column, bottom para. It is taught that visual hallucinations (VH) caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e VH can be measured by medically-recognized technique. See page 28, under Seizures. It is taught that effective treatment of visual hallucinations depends on the underlying cause, care should be taken to ensure diagnostic accuracy and seizures may be treated with anti-convulsants i.e one needs to treat underlying cause for treating visual hallucinations. See page 30, left hand column to page 31, left hand column, para 3.
Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD). Using BEHAVE/AD, a semi-structured behavioral inventory they identified patients who were having VH i.e VH can be measured by medically-recognized technique. See abstract. It is taught that hallucination are an 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from seizures or epilepsy patient, and administer an effective amount of squalamine because 1) Teeple et al. teaches that hallucinations as a primary diagnostic criteria for various disorders; Teeple et al. teaches that seizures causes visual hallucinations and visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms by medically-recognized technique, and 2) Zasloff discloses a method of treating seizures comprising administering aminosterol squalamine (instant elected species) per day; squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used. One of ordinary skill in the art would have been motivated to identify visual hallucination symptom in a patient suffering from seizures or epilepsy patient and administer an effective amount of squalamine or a phosphate salt thereof with reasonable expectation of success of treating seizures, and treating or slowing visual hallucinations, since it is known that seizures patient suffer from visual hallucinations, and Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat seizures.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to identify visual hallucination symptom in a patient suffering from Alzheimer’s, and administer an effective amount of squalamine because 1) Lerner et al. teaches that visual hallucination (VH) are the most common 
Further, in terms of claims 5, 6, 8-12, 13, 14, 15, 17, 19, 20, 21, 22, 33-34, 36-40, the further difference between instant claim 5 is Zasloff  does not teach the step of (c) of claim 5 which is administering an escalating dose of the aminosterol or a salt or derivative thereof to the subject over a defined period of time until an effective dose for the hallucination symptom being evaluated is identified, wherein the effective dose is the aminosterol dose where improvement or resolution of the hallucination symptom is observed, and fixing the aminosterol dose at that level for that particular hallucination symptom in that particular subject.

The dosage, dosage regimen and administering schedule of the instantly claimed methods are known or obvious to one skilled in the art. Therefore, one skilled in the art would be motivated to find the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known."' Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).

Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive as discussed above in view of new grounds of rejection necessitated by applicant’s amendment and those found below.
Applicant argues that “Zasloff fails to teach, or recognize the need for, the claimed patient specific aminosterol dose optimization, based off monitoring a hallucination symptom, as an aspect of a method of treatment. Rather, Zasloff instead teaches administration of a fixed 200 mg aminosterol dose to a patient. See Example 8, pages 17-18. Accordingly, the claimed patient specific dosing protocol is not taught or suggested by the cited prior art.” Applicant’s arguments have been considered, but not found persuasive. Zasloff teaches that dosing regimens include, but are not limited to: (1) Initiating with a "low" initial daily dose, and gradually increasing the daily dose until a dose is reached that elicits evidence of the activation of the enteric nervous system, where the "low" dose is from about 10-about 100 mg per person, and the final effective daily dose is between about 25-about 1000 mg/person. Further, it is pointed out that as recited by the applicant Zasloff also teaches administration of a fixed 200 mg aminosterol dose to a 
It is pointed out that as a standard procedure, optimization of the treatment regime and dosage as in instant claims 5, 15, 17, 33 is a routine optimization for one skilled in the art of medical professional., the difference would have been obvious over the combination of Zasloff in view Teeple et al., and in view of Lerner et al. because Zasloff teaches that squalamine or pharmaceutically acceptable salt thereof such as phosphate salt (instant elected species) can be used to treat seizures, Alzheimer’s disease; Teeple et al. teaches that visual hallucinations occur in patients with seizures and the visual hallucinations caused by seizures usually consist of small, brightly colored spots or shapes that flash i.e it is known to evaluate the hallucinations symptoms; and Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that taught that hallucination are an important symptom, and their presence has diagnostic and treatment implications. Furthermore, it is pointed out that any dose that is optimized for treating seizures or epilepsy patent (seizures in epilepsy patient) or Alzheimer’s disease (i.e therapeutically effective amount) will also inherently reduces or treats visual hallucinations, since the patients with seizures and Alzheimer’s disease suffer from visual hallucinations.


2) Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US20150368290, PTO-892), in view of Teeple et al. (J. Clin. Psychiatry, 2009, 26-32, provided by Applicant on 05/14/2021), and in view of Lerner et al. (NEUROLOGY, 1994, 
Zasloff, Teeple et al., Lerner et al. are applied as discussed above.
Nobili et al. teaches that alterations in dopaminergic system are frequently reported in Alzheimer’s disease. See abstract.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to correlate hallucination with alterations in dopaminergic system because 1) Zasloff teaches treating Alzheimer’s disease, and  Lerner et al. teaches that visual hallucination (VH) are the most common hallucination in Alzheimer’s disease (AD); Lerner et al. teaches that hallucination are an important symptom, and their presence has diagnostic and treatment implications, and 2) Nobili et al. teaches that alterations in dopaminergic system are frequently reported in Alzheimer’s disease. One or ordinary skill in the art would have been motivated to correlate hallucination with alterations in dopaminergic system, since alterations in dopaminergic system are reported in Alzheimer’s disease, and it is known that visual hallucinations occur in Alzheimer’s disease. 

3) Claims 31, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zasloff (US20150368290, PTO-892), in view of Teeple et al. (J. Clin. Psychiatry, 2009, 26-32, provided by Applicant on 05/14/2021), in view of Lerner et al. (NEUROLOGY, 1994, 523-527, PTO-892) as applied to claims 1, 2, 4, 5, 6, 8-12, 13, 14, 15, 17, 19, 20, 
Zasloff et al. do not teach administration of pimavanserin as an additional active agent for treating Alzheimer’s disease.
Meltzer et al. teaches pimavanserin a novel selective 5-HT2A receptor inverse agonist, has shown to have antipsychotic activity in animal models was effective than placebo in attenuating hallucinations and delusions in patients with PD patients. See page 882, left hand column bottom para to right column para 1; page 888, under Effects on Delusion and Hallucinations. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to adminster pimavanserin as an additional active agent in combination with squalamine for treatment of Alzheimer’s disease because 1) Zasloff et al. teaches that in treating Alzheimer’s disease the aminosterol can be co-administered or combined with antipsychotic drugs, and 2) Meltzer et al. teaches pimavanserin a novel selective 5-HT2A receptor inverse agonist, has shown to have antipsychotic activity in animal models. One of ordinary skill in the art at the time of invention would have been motivated to administer pimavanserin as an additional active agent in combination with squalamine with reasonable expectation of success of treating Alzheimer’s disease with additional therapeutic effect, and treating or slowing visual hallucinations.




Zasloff et al. do not teach that the composition therein as formulated to be administered nasally 
Remington teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral, inhalation, topical (which can be to eye, nose, see page 712, under Topical Route) etc. It is also taught that the choice of route depends on-convenience and necessity. See page 710, under Routes of Administration.
It would have been obvious to a person of ordinary skill in the art at the time of invention to formulate the composition taught by Zasloff for nasal administration and administer nasally because Remington teaches that drugs can be formulated for administration by such routes. One of ordinary skill in the art at the time of invention would have been motivated to formulate the composition for nasal administration, and administer them nasally because of convenience and necessity. 
Further, optimization of the treatment regime and dosage as in instant claims is a routine optimization for one skilled in the art of medical professional. The dosage and dosage regimen of the instantly claimed methods are known or obvious to one skilled in the art. Therefore, one skilled in the art would be motivated to find the optimal dosage range for the treatment through a routine optimization. "[W]here the general conditions of .
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive as discussed above in view of new grounds of rejection necessitated by applicant’s amendment.
Remington was employed for its teaches that drugs may be administered by many different routes such as oral, rectal, sublingual, parenteral, inhalation, topical (which can be to eye, nose, see page 712, under Topical Route) etc. It is also taught that the choice of route depends on-convenience and necessity. See page 710, under Routes of Administration. One of ordinary skill in the art at the time of invention would have been motivated to formulate the composition for nasal administration, and administer them nasally because of convenience and necessity.

Prior Art made of Record:
US"20080058300", PTO-1449……aminosterol for treatment of weight loss, sleep apnea, inhibiting dopamine uptake;
US "5840936": PTO-1449….Aminosterol compounds useful as inhibitors of the sodium/proton exchanger (NHE);
.                     

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627